 

================================================================================

EXHIBIT 10.6
PLEASE SIGN & RETURN
EAGLE MATERIALS INC.
INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This option agreement (the “Option Agreement” or “Agreement”) entered into
between Eagle Materials Inc., a Delaware corporation (the “Company”), and
                                                            (the “Optionee”), an
employee of the Company or its Affiliates, with respect to a right (the
“Option”) awarded to the Optionee under the Eagle Materials Inc. Incentive Plan,
as amended and restated July 27, 2004 (the “Plan”) on
                                        (the “Award Date”) to purchase from the
Company up to but not exceeding in the aggregate
                                    shares of Class B Common Stock (as defined
in the Plan) at a price of $                                        per share
(the “Exercise Price”), such number of shares and such price per share being
subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:
     1. Relationship to Plan.
     This Option is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Option
Agreement:
     (a) “Capitalization” means stockholders' equity (as such term is reported
by the Company in its annual report to stockholders for the fiscal year ended
March 31, 2006) plus Net Debt.
     (b) “Debt to Capitalization Ratio” means the ratio of: (i) Net Debt; over
(ii) Capitalization, as adjusted by the Committee in its reasonable discretion
to take into account events and circumstances not contemplated at the time of
the award.
     (c) “EBIT” for any fiscal year means the Company’s earnings before interest
and taxes as reported by the Company in its annual report to stockholders for
such fiscal year, as adjusted by the Committee in its reasonable discretion to
take into account events and circumstances not contemplated at the time of this
Award.
     (d) “Net Debt” means notes payable, plus long term debt, minus cash and
cash equivalents (as such terms are reported by the Company in its annual report
to stockholders for the fiscal year ended March 31, 2006).
     (e) “Option Shares” means EBIT Option Shares, Operational Excellence Option
Shares, and/or Balance Sheet Improvement Option Shares as appropriate.

1



--------------------------------------------------------------------------------



 



     (f) “Vesting Date” means for the EBIT Option Shares March 31 of any given
fiscal year in which the EBIT Option Shares vest, if any, in accordance with
Section 2(a) and for the portion of the Option Shares subject to Sections 2(b)
and 2(c) March 31, 2006.
     (g) “Vesting Period” means the period commencing on the Award Date and
ending on March 31, 2008 for the portion of the Option Shares subject to Section
2(a) and March 31, 2006 for the portion of the Option Shares subject to Sections
2(b) and 2(c).
     2. Vesting and Exercise Schedules.
     (a) EBIT Vesting Schedule. ___ of the shares of Class B Common Stock
covered by this Option (the “EBIT Options Shares”) shall vest based on the
trailing three year average EBIT for the three consecutive fiscal years ending
with the applicable fiscal year in accordance with the following schedule:

                              3 Year Average EBIT Targets     at FYE (in
Millions) Vesting
Percentage   March 31, 2006   March 31, 2007   March 31, 2008     0%   less than
$125.0   less than $145.0   less than $170.00
50%
  $ 125.0     $ 145.0     $ 170.0  
60%
  $ 129.0     $ 150.0     $ 175.0  
70%
  $ 133.0     $ 155.0     $ 180.0  
75%
  $ 135.0     $ 157.5     $ 182.5  
80%
  $ 137.0     $ 160.0     $ 185.0  
85%
  $ 139.0     $ 162.5     $ 187.5  
90%
  $ 141.0     $ 165.0     $ 190.0  
95%
  $ 143.0     $ 167.5     $ 192.5  
100%
  $ 145.0     $ 170.0     $ 195.0  

     The exact vesting percentage attained from the vesting schedule above shall
be calculated based on straight-line interpolation between the percentages shown
in the vesting schedule above with fractional percentages rounded to the nearest
tenth of one percent; provided, however, in no event shall the EBIT Option
Shares vest below fifty percent.
     If the three year average EBIT for any fiscal year subsequent to the
initial fiscal year within the Vesting Period results in a vesting percentage,
the applicable percentage of EBIT Option Shares which shall vest on the
applicable Vesting Date shall equal (i) the vesting percentage derived from the
vesting schedule above for the given fiscal year end less (ii) the vesting
percentage previously attained in prior fiscal year(s), if any. At the end of
the Vesting Period, if any EBIT Option Shares remain unvested, such EBIT Option
Shares shall be forfeited.
     The Optionee must be in continuous employment with the Company or any of
its Affiliates or serve as a Director from the Award Date through the Vesting
Date in order for the EBIT Option Shares to vest as provided in this
Section 2(a).

2



--------------------------------------------------------------------------------



 



     (b) Operational Excellence Vesting Schedule. ___ shares of Class B Common
Stock covered by this Option (the “Operational Excellence Option Shares”) shall
vest on March 31, 2006 based on the number of points achieved at the end of the
2006 fiscal year based on the Fiscal Year 2006 Operational Excellence Goals (as
described in Exhibit B to this Agreement) in accordance with the following
schedule:

              Percentage of Additional Points Achieved   Restricted Stock Units
Vested
100
    100 %
94
    90 %
88
    80 %
82
    70 %
76
    60 %
70
    50 %
64
    40 %
58
    30 %
52
    20 %
46
    10 %
40
    0 %

     The determination of the number of points achieved shall be made and
approved by the Committee. The Committee shall have the sole authority to
determine the number of points achieved for purposes of this schedule, and its
determination shall be final, conclusive and binding on all parties. The exact
vesting percentage attained from the schedule shall be calculated based on
straight-line interpolation between the percentages shown in the schedule with
fractional percentages rounded to the nearest tenth of one percent. At the end
of the Vesting Period, if any Operational Excellence Option Shares remain
unvested, such Operational Excellence Option Shares shall be forfeited.
     The Optionee must be in continuous employment with the Company or any of
its Affiliates or serve as a Director from the Award Date through the Vesting
Date in order for the Operational Excellence Option Shares to vest as provided
in this Section 2(b).
     (c) Balance Sheet Improvement Vesting.                      shares of the
Class B Common Stock covered by this Option (the “Balance Sheet Improvement
Option Shares”) shall fully vest on March 31, 2006 if the Company achieves a
Debt-to-Capitalization Ratio between 0.2 and 0.45 as of March 31, 2006. At the
end of the Vesting Period, if any Balance Sheet Improvement Option Shares remain
unvested, such Balance Sheet Improvement Option Shares shall be forfeited.
     The Optionee must be in continuous employment with the Company or any of
its Affiliates or serve as a Director from the Award Date through the Vesting
Date in order for the Balance Sheet Improvement Option Shares to vest as
provided in this Section 2(c).
     (d) Exercisability. One-third of the Option Shares that vest in accordance
with the provisions of Section 2(a), 2(b) or 2(c) shall become exercisable as
soon as administratively practicable following the applicable Vesting Date. The
remaining two-thirds

3



--------------------------------------------------------------------------------



 



shall become exercisable with one-third on the first anniversary of such Vesting
Date and one-third on the second anniversary of such Vesting Date.
     The Optionee must be in continuous employment with the Company or any of
its Affiliates or serve as a Director from the Award Date through the date the
portion of the Option Shares would otherwise become exercisable in order for the
Option to become exercisable with respect to additional Option Shares, otherwise
such Option Shares shall be forfeited.
     To the extent the Option becomes exercisable, such Option may be exercised
in whole or in part (at any time or from time to time, except as otherwise
provided herein) until expiration of the Option pursuant to the terms of this
Agreement or the Plan.
     (e) Calculations. Calculations of EBIT, the points achieved under the
Operational Excellence Goals and the Balance Sheet Improvement criteria shall be
made and approved by the Committee. The Committee shall have the sole authority
to approve the calculations for purposes of the vesting schedules, and its
approval of such calculations shall be final, conclusive, and binding on all
parties.
     (f) Change in Control. This Option shall become fully vested and
exercisable, without regard to the limitations set forth in subparagraph (a),
(b), (c), or (d) above, provided that the Optionee has been in continuous
employment with the Company or any of its Affiliates or served as a Director
since the Award Date, upon the occurrence of a Change in Control (as defined in
Exhibit A to this Agreement), and fully exercisable (without regard to the
limitations set forth in subparagraph (d) above) upon a Change in Control with
respect to any Option Shares which have not been theretofore forfeited, unless
either (i) the Committee determines that the terms of the transaction giving
rise to the Change in Control provide that the Option is to be replaced within a
reasonable time after the Change in Control with an option of equivalent value
to purchase shares of the surviving parent corporation or (ii) the Option is to
be settled in cash in accordance with the last sentence of this subparagraph
(f). Upon a Change in Control, pursuant to Section 16 of the Plan, the Company
may, in its discretion, settle the Option by a cash payment equal to the
difference between the Fair Market Value per share of Class B Common Stock on
the settlement date and the Exercise Price for the Option, multiplied by the
number of shares then subject to the Option.
     3. Termination of Option.
     The Option hereby granted shall terminate and be of no force and effect
with respect to any shares of Class B Common Stock not previously purchased by
the Optionee at the earliest time specified below:
     (a) the seventh anniversary of the Award Date;
     (b) if Optionee’s employment with the Company and its Affiliates (and
service as a Director) is terminated by the Company or a Subsidiary for “cause”
(as determined by the Committee) at any time after the Award Date, then the
Option shall terminate immediately upon such termination of Optionee’s
employment;

4



--------------------------------------------------------------------------------



 



     (c) if Optionee’s employment with the Company and its Affiliates (and
service as a Director) is terminated for any reason other than death or
termination for “cause,” then the Option shall terminate on the first business
day following the expiration of the 90-day period beginning on the date of
termination of Optionee’s employment; or
     (d) if Optionee’s employment with the Company and its Affiliates (and
service as a Director) is terminated due to the death of the Optionee at any
time after the Award Date and while in the employ of the Company or its
Affiliates or within 90 days after termination of such employment then the
Option shall terminate on the first business day following the expiration of the
one-year period which began on the date of Optionee’s death.
     In the event the Option remains exercisable for a period of time following
the date of termination of Optionee’s employment, the Option may be exercised
during such period of time only to the extent it was exercisable as provided in
Section 2 on such date of termination of Optionee’s employment. The portion of
the Option not exercisable upon termination shall terminate and be of no force
and effect upon the date of the Optionee’s termination of employment.
     4. Exercise of Option.
     Subject to the limitations set forth herein and in the Plan, this Option
may be exercised by notice provided to the Company as set forth in Section 5.
The payment of the Exercise Price for the Class B Common Stock being purchased
pursuant to the Option shall be made (a) in cash, by check or cash equivalent,
(b) by tender to the Company, or attestation to the ownership, of Common Stock
owned by the Optionee having a Fair Market Value (as determined by the Company
without regard to any restrictions on transferability applicable to such Common
Stock by reason of federal or state securities laws or agreements with an
underwriter for the Company) not less than the Exercise Price, (c) by delivery
of a properly executed notice together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System), (d) by such other consideration as may
be approved by the Board from time to time to the extent permitted by applicable
law, or (e) by any combination thereof. Such notice shall be accompanied by cash
or Common Stock in the full amount of all federal and state withholding or other
employment taxes applicable to the taxable income of such Participant resulting
from such exercise (or instructions to satisfy such withholding obligation by
withholding Option Shares in accordance with Section 8). For the purpose of
determining the amount, if any, of the purchase price satisfied by payment in
Common Stock, such Common Stock shall be valued at its Fair Market Value on the
date of exercise.
     If the Optionee desires to pay the purchase price for the Option Shares by
tendering Common Stock using the method of attestation, the Optionee may,
subject to any such conditions and in compliance with any such procedures as the
Committee may adopt, do so by attesting to the ownership of Common Stock of the
requisite value, in which case the Company shall issue or otherwise deliver to
the Optionee upon such exercise a number

5



--------------------------------------------------------------------------------



 



of Option Shares equal to the result obtained by dividing (a) the excess of the
aggregate Fair Market Value of the total number shares of Class B Common Stock
subject to the Option for which the Option (or portion thereof) is being
exercised over the purchase price payable in respect of such exercise by (b) the
Fair Market Value per Option Share subject to the Option, and the Optionee may
retain the shares of Common Stock the ownership of which is attested.
     Notwithstanding anything to the contrary contained herein, the Optionee
agrees that he will not exercise the Option granted pursuant hereto, and the
Company will not be obligated to issue any Option Shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.
     If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as reasonably practicable, shall be
postponed for the period of time necessary to take such action.
     5. Notices.
     Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:
     (a) by electronic means as designated by the Committee, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company;
     (b) by registered or certified United States mail, postage prepaid, to
Eagle Materials Inc., Attention: Secretary, 3811 Turtle Creek, Suite 1100,
Dallas, Texas 75219, in which case the date of exercise shall be the date of
mailing; or
     (c) by hand delivery or otherwise to Eagle Materials Inc., Attention:
Secretary, 3811 Turtle Creek, Suite 1100, Dallas, Texas 75219, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company.
     Notwithstanding the foregoing, in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.
     Any other notices provided for in this Agreement or in the Plan shall be
given in writing or by such electronic means, as permitted by the Committee, and
shall be deemed effectively delivered or given upon receipt or, in the case of
notices delivered by the Company to the Optionee, five days after deposit in the
United States mail, postage prepaid, addressed to the

6



--------------------------------------------------------------------------------



 



Optionee at the address specified at the end of this Agreement or at such other
address as the Optionee hereafter designates by written notice to the Company.
     6. Assignment of Option.
     Except as otherwise permitted by the Committee, the rights of the Optionee
under the Plan and this Award Agreement are personal; no assignment or transfer
of the Optionee’s rights under and interest in this Option may be made by the
Optionee otherwise than by will, by beneficiary designation, by the laws of
descent and distribution or by a qualified domestic relations order; and this
Option is exercisable during his lifetime only by the Optionee.
     After the death of the Optionee, exercise of the Option shall be permitted
only by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the Option was exercisable on the date of the Optionee’s death.
     7. Stock Certificates.
     Certificates representing the Class B Common Stock issued pursuant to the
exercise of the Option will bear all legends required by law and necessary or
advisable to effectuate the provisions of the Plan and this Option. The Company
may place a “stop transfer” order against shares of the Class B Common Stock
issued pursuant to the exercise of this Option until all restrictions and
conditions set forth in the Plan or this Agreement and in the legends referred
to in this Section 7 have been complied with.
     8. Withholding.
     No certificates representing shares of Class B Common Stock purchased
hereunder shall be delivered to or in respect of an Optionee unless the amount
of all federal, state and other governmental withholding tax requirements
imposed upon the Company with respect to the issuance of such shares of Class B
Common Stock has been remitted to the Company or unless provisions to pay such
withholding requirements have been made to the satisfaction of the Committee.
The Committee may make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with this
Option. The Optionee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Optionee in connection with the exercise
of all or any portion of this Option by delivering cash, or, with the
Committee’s approval, by electing to have the Company withhold shares of Class B
Common Stock, or by delivering previously owned shares of Common Stock, having a
Fair Market Value equal to the amount required to be withheld or paid. The
Optionee must make the foregoing election on or before the date that the amount
of tax to be withheld is determined.
     9. Shareholder Rights.
     The Optionee shall have no rights of a shareholder with respect to shares
of Class B Common Stock subject to the Option unless and until such time as the
Option has been exercised and ownership of such shares of Class B Common Stock
has been transferred to the Optionee.

7



--------------------------------------------------------------------------------



 



     10. Successors and Assigns.
     This Agreement shall bind and inure to the benefit of and be enforceable by
the Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.
     11. No Employment Guaranteed.
     No provision of this Option Agreement shall confer any right upon the
Optionee to continued employment with the Company or any Subsidiary.
     12. Governing Law.
     This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Texas.
     13. Amendment.
     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

                      EAGLE MATERIALS INC.
 
           
Date:
      By:    
 
           
 
          Name: Steven R. Rowley
 
          Title: President and CEO

     The Optionee hereby accepts the foregoing Option Agreement, subject to the
terms and provisions of the Plan and administrative interpretations thereof
referred to above.

         
 
      OPTIONEE:
Date:
       
 
       
 
                Optionee’s Address:
 
                Eagle Materials Inc.
 
                3811 Turtle Creek Blvd #1100
 
                Dallas, TX 75219

8



--------------------------------------------------------------------------------



 



Exhibit A
Change in Control
     For the purpose of this Agreement, a “Change of Control” shall mean the
occurrence of any of the following events:
     (a) The acquisition by any Person of beneficial ownership of securities of
the Company (including any such acquisition of beneficial ownership deemed to
have occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;
     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;
     (c) The consummation of a Business Combination, unless, immediately
following such Business Combination, (i) more than 50% of both the total number
of then outstanding shares of common stock of the parent corporation resulting
from such Business Combination and the combined voting power of the then
outstanding voting securities of such parent corporation entitled to vote
generally in the election of directors will be (or is) then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners, respectively, of the outstanding shares of Company Common
Stock immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

1



--------------------------------------------------------------------------------



 



     (d) Approval by the Board and the shareholders of the Company of (i) a
complete liquidation or dissolution of the Company or (ii) a Major Asset
Disposition (or, if there is no such approval by shareholders, consummation of
such Major Asset Disposition) unless, immediately following such Major Asset
Disposition, (A) Persons that were beneficial owners of the outstanding shares
of Company Common Stock immediately prior to such Major Asset Disposition
beneficially own, directly or indirectly, more than 50% of the total number of
then outstanding shares of common stock and the combined voting power of the
then outstanding shares of voting stock of the Company (if it continues to
exist) and of the Acquiring Entity in substantially the same proportions as
their ownership immediately prior to such Major Asset Disposition of the
outstanding shares of Company Common Stock; (B) no Person (other than any
employee benefit plan (or related trust) of the Company or such entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of common stock or the combined voting power of the then outstanding
voting securities of the Company (if it continues to exist) and of the Acquiring
Entity entitled to vote generally in the election of directors and (C) at least
a majority of the members of the Board of the Company (if it continues to exist)
and of the Acquiring Entity were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board providing for such
Major Asset Disposition.
     For purposes of the foregoing,
          (i) the term “Person” means an individual, entity or group;
          (ii) the term “group” is used as it is defined for purposes of Section
13(d)(3) of the Exchange Act;
          (iii) the terms “beneficial owner”, “beneficially ownership” and
“beneficially own” are used as defined for purposes of Rule 13d-3 under the
Exchange Act;
          (iv) the term “Business Combination” means (x) a merger, consolidation
or share exchange involving the Company or its stock or (y) an acquisition by
the Company, directly or through one or more subsidiaries, of another entity or
its stock or assets;
          (v) the term “Company Common Stock” shall mean the Common Stock, par
value $.01 per share, of the Company and the Class B Common Stock, par value
$.01 per share, of the Company (or, if the context requires, shall mean either
such class);
          (vi) the term “Exchange Act” means the Securities Exchange Act of
1934, as amended.
          (vii) the phrase “parent corporation resulting from a Business
Combination” means the Company if its stock is not acquired or converted in the
Business Combination and otherwise means the entity which as a result of such
Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries;

2



--------------------------------------------------------------------------------



 



          (viii) the term “Major Asset Disposition” means the sale or other
disposition in one transaction or a series of related transactions of 50% or
more of the assets of the Company and its subsidiaries on a consolidated basis;
and any specified percentage or portion of the assets of the Company shall be
based on fair market value, as determined by a majority of the members of the
Incumbent Board;
          (ix) the term “Acquiring Entity” means the entity that acquires the
largest portion of the assets sold or otherwise disposed of in a Major Asset
Disposition (or the entity, if any, that owns a majority of the outstanding
voting stock of such acquiring entity entitled to vote generally in the election
of directors or members of a comparable governing body); and
          (x) the phrase “substantially the same proportions,” when used with
reference to ownership interests in the parent corporation resulting from a
Business Combination or in an Acquiring Entity, means substantially in
proportion to the number of shares of Company Common Stock beneficially owned by
the applicable Persons immediately prior to the Business Combination or Major
Asset Disposition, but is not to be construed in such a manner as to require
that the same ratio or number of shares of such parent corporation or Acquiring
Entity be issued, paid or delivered in exchange for or in respect of the shares
of each class of Company Common Stock.

3



--------------------------------------------------------------------------------



 



Exhibit B

Summary of
Eagle Materials Inc.
FY 2006 Operational Excellence Goals

Gypsum Companies



1.   Goal related to combined annual average 1/2” Eagleroc (#1 MSF/Net hour)



2.   Goal related to combined annual average 5/8” Firebloc (#1 MSF/Net hour)



3.   Goal related to combined annual plant efficiencies



4.   Goal related to the commencement of the Georgetown facility by fiscal year
end.



5.   Goal related to current and potential synthetic sources for gypsum in North
America.



6.   Develop a plan to maximize the payload on all outbound trucks and rail cars
of gypsum wallboard.



7.   Goal related to additional gypsum reserves for the Duke facility.

 



--------------------------------------------------------------------------------



 



Cement Companies



8.   Goal related to combined annual average type I/II clinker production rate.



9.   Goal related to combined annual average kiln utilization (based on 8760
available hours).



10.   Goal related to timely completion of construction of the 80,000 ton dome
for the Illinois Cement expansion project within budget.



11.   Goal realted to the Illinois Cement expansion project being on budget and
on timeline.



12.   Continue to develop project echo:



13.   Goal related to additional limestone reserves for Illinois Cement.

Paperboard Company

14. Goal related to net winder tons/calendar day

 



--------------------------------------------------------------------------------



 



15.   Goal related to annual 54” gypsum facing paper sales.



16.   Goal related to quality returns and allowances $  per ton.



17.   Goal related to new boiler completion.

Concrete and Aggregates Companies



18.   Goal related to new mining equipment for Western Aggregates.



19.   Goal related to CER proposal to increase production capacity at Centex
Materials Buda quarry.

Safety — All Companies



20.   Goal related to safety.

 

 